                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION




    IMAGE PROCESSING TECHNOLOGIES,
    LLC,
                     Plaintiff,                             Case No. 2:20-cv-00050-JRG-RSP

             v.                                             JURY TRIAL DEMANDED

    SAMSUNG ELECTRONICS CO., LTD.;
    SAMSUNG ELECTRONICS AMERICA, INC.

                                Defendants.


                  DECLARATION OF HENRY C. BUNSOW IN SUPPORT OF
                  PLAINTIFF’S OPPOSED MOTION TO CONTINUE TRIAL


        I, Henry C. Bunsow, declare as follows:

        1.        I am an attorney licensed in the State of California and admitted to practice before

the courts of the Eastern District of Texas. I have been lead trial counsel in fourteen (14) previous

jury trials in the Eastern District of Texas and in many more cases filed in the Eastern District of

Texas that have settled without the need for a trial. I am lead counsel in the above-identified case

presently set for a jury trial on July 6, 2020.

        2.        I am 71 years old and in good physical condition. However, because of my age, I

am considered at “higher risk” for contracting serious medical complications from the COVID-19

virus. In addition, I am the primary care giver for my wife, Katie, who is 73 years of age and has

early stage Parkinson’s disease.




                                                  -1-
       3.        My partner and co-counsel in this case, Denise De Mory, planned to support our

efforts by being at trial but she has asthma. This puts her in too high of a risk category to allow

her to travel to Texas in light of the increasing infections there.

       4.        My other partner and co-counsel in this case, Michael Zachary, is also in the high-

risk category.

       5.        There are at least three members of my trial team who have small children who

would be at greater risk should their parents contract COVID-19 and pass it to them.

       6.        I am requesting a continuance of this trial for the following reasons:

                  a.    There has been a large upsurge in COVID-19 confirmed infections over the

        past week;

                        i.      As reported Sunday morning, June 28,2020:

                 “Texas set a record for coronavirus-related hospitalizations for the
                 16th day in a row on Saturday, with 5,523 patients being treated.”
                 (https://www.washingtonpost.com/nation/2020/06/28/coronavirus-
                 live-updates-us/)

                 “Forty-four new COVID-19 cases were reported in Smith County
                 Friday” (https://tylerpaper.com/COVID-19/smith-county-reports-
                 new-high-of-44-COVID-19-cases-75-recoveries-tyler-smith-
                 county/article_821f52d0-b7fb-11ea-ad3c-ff581d7da7f7.html)

                 b.     Governor Abbott requested Friday bars close; everyone stay six-feet apart;

       and citizens stay at home if possible to stem the growth of the infection:

       https://www.texastribune.org/2020/06/23/texas-coronavirus-greg-abbott-home/

       https://www.upi.com/Top_News/US/2020/06/26/Florida-Texas-close-bars-as-COVID-9-

       cases-spike/7851593185151/?ur3=1.

                 c.     Attached hereto as Exhibit A are true and correct copies of orders from the

       Northern District of Texas; the Southern District of Texas; and the Western District of




                                                  -2-
        Texas issued within the last week suspending jury trials as a result of increasing COVID-

        19 infections.

                  d.     The only way for my trial team and me to get to Marshall for the trial would

        be to travel through either Dallas or Houston. Both Dallas and Houston are experiencing

        large increases in confirmed infections, as are the City of Tyler and Smith County;

        https://tylerpaper.com/COVID-19/smith-county-reports-new-high-of-44-COVID-19-

        cases-75-recoveries-tyler-smith-county/article_821f52d0-b7fb-11ea-ad3c-

        ff581d7da7f7.html.

                  e.     There is no way to ensure that members of my trial team or I will not become

        infected with the COVID-19 virus if we travel to or through these areas of current high

        infection rates. Moreover, upon returning from Texas we would all be prudent to self-

        quarantine for a minimum of fourteen (14) days to ensure that we have not become infected

        and cannot pass the virus on to our families. These are unique risk and burdens that I feel

        justify a continuance of the trial at this time.

        7.        Aside from the health and safety risks to my trial team and me, I am also very

concerned for the jury. I am concerned that the jurors will be uncomfortable serving when their

Governor has suggested they should stay at home. I am also concerned that serving with other

jurors they do not know will create fear that they may contract COVID-19. I feel that jurors will

have a difficult time concentrating on the testimony and evidence under these circumstances

particularly in this case which is very technically complex. I have real fear that my client cannot

get a fair trial under these circumstances.

        8.        I have notified opposing counsel of my intent to file a motion for a continuance of

the trial date.




                                                   -3-
       Executed under penalty of perjury under the Federal Rules of Civil Procedure at Napa,

California on Sunday, June 28, 2020.



                                          /s/ Henry C. Bunsow
                                          Henry C. Bunsow




                                            -4-
                                 CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served June 28, 2020 with a copy of this document via the Court’s CM/ECF

System per Local Rule CV-5(a)(3). Any other counsel of record will be served by electronic

mail, facsimile transmission and/or first-class mail on this same date.


                                              /s/ Henry C. Bunsow
                                              Henry C. Bunsow




                                                -5-
